United States Court of Appeals
    for the Federal Circuit
                  ______________________

                       July 2, 2013

                        ERRATA
                  ______________________

                   Appeal No. 2012-1074


          CONVOLVE, INC. AND
MASSACHUSETTS INSTITUTE OF TECHNOLOGY,
           Paintiffs-Appellants,

                            v.

      COMPAQ COMPUTER CORPORATION,
              Defendant-Appellee,

                           AND


   SEAGATE TECHNOLOGY, LLC AND SEAGATE
            TECHNOLOGY, INC.,
             Defendants-Appellees.

                   Decided: July 1, 2013
                  Nonprecedential Opinion
                  ______________________

Please make the following change:

Page 2, changes

         “CHRISTOPHER D. LANDGRAFF, Bartlit Beck Her-
man Palenchar & Scott LLP, of Chicago, Illinois, argued
for defendants-appellees. With him on the brief was
MARK E. FERGUSON. Of counsel was VINCENT BUCCOLA,
Bartlit Beck Herman Palenchar & Scott LLP, of Chicago,
Illinois; CARTER G. PHILLIPS and ROBERT N. HOCHMAN,
Sidley Austin LLP, of Washington, DC; NATALIA V.
BLINKOVA and BLAIR M. JACOBS, McDermott, Will &
Emery LLP, of Washington, DC.” to

    “CHRISTOPHER D. LANDGRAFF, Bartlit Beck Herman
Palenchar & Scott LLP, of Chicago, Illinois, argued for
defendant-appellee Compaq Computer Corporation. With
him on the brief was MARK E. FERGUSON.

    CARTER G. PHILLIPS, Sidley Austin LLP, of Washing-
ton, DC, argued for defendants-appellees Seagate Tech-
nology, LLC, et al. With him on the brief was ROBERT N.
HOCHMAN.      Of counsel on the brief were NATALIA V.
BLINKOVA and BLAIR M. JACOBS, McDermott, Will &
Emery LLP, of Washington, DC.”